Nationwide Life Insurance Company: ·Nationwide VLI Separate Account - 2 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2000 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following sub-accounts are available as investment options under your policy: · Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I · Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - Templeton NVIT International Value Fund: Class III · Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Value Fund: Class I 2. Effective May 1, 2010, the "Appendix A" is amended to include the following: Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: American Century Investment Management, Inc. Investment Objective: The Fund seeks capital appreciation, and secondarily current income. Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: OppenheimerFunds, Inc. Investment Objective: The Fund seeks long-term capital growth. Nationwide Variable Insurance Trust - Templeton NVIT International Value Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Templeton Investment Counsel, LLC Investment Objective: The Fund seeks to maximize total return consisting of capital appreciation and/or current income. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management, L.P.; Neuberger Berman Management Inc.; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. 3. The following sub-accounts are only available in policies for which good order applications were received before May 1, 2010: · Nationwide Variable Insurance Trust - AllianceBernstein NVIT Global Fixed Income Fund: Class VI 4. Your prospectus offers the following sub-accounts as investment options under your policy.Effective May 1, 2010, these sub-accounts changed names as indicated below: Old Name New Name Nationwide Variable Insurance Trust - Gartmore NVIT Emerging Markets Fund: Class I Nationwide Variable Insurance Trust: NVIT Emerging Markets Fund-Class I Nationwide Variable Insurance Trust - Van Kampen NVIT Real Estate Fund: Class I Nationwide Variable Insurance Trust: NVIT Real Estate Fund: Class I 1 Oppenheimer Variable Account Funds - Oppenheimer MidCap Fund/VA: Non-Service Shares Oppenheimer Variable Account Funds - Oppenheimer Small- & Mid-Cap Growth Fund/VA: Non-Service Shares Van Eck Worldwide Insurance Trust - Worldwide Bond Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Bond Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Emerging Markets Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Hard Assets Fund: Initial Class Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage Funds - Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund - Investor Class Wells Fargo Advantage Funds - Wells Fargo Advantage VT Opportunity Fund 5. Effective May 1, 2010, the following sub-account liquidated and has merged into a new sub-account as indicated below: Liquidated Sub-account Merged Sub-account Nationwide Variable Insurance Trust - Gartmore NVIT Global Utilities Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Nationwide Variable Insurance Trust - NVIT Global Financial Services Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Nationwide Variable Insurance Trust - NVIT Health Sciences Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust - NVIT Nationwide Leaders Fund: Class I Nationwide Variable Insurance Trust - NVIT Nationwide Fund: Class I Nationwide Variable Insurance Trust - NVIT Technology and Communications Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust - NVIT U.S. Growth Leaders Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Consequently, all references in the prospectus to a Liquidated Sub-account means the corresponding Merged Sub-account. 6.The “Legal Proceedings” section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
